EXHIBIT 10.4
 
[img001.jpg]
 
http://www.phyhealth.com/full-service-sleep-diagnostic-and-treatment-centers-in-colorado.html




Contact:
Robert Trinka, CEO
Phyhealth Corporation
Tel: (305) 779-1760


 
Phyhealth Corporation Announces Planned Merger with Queste Capital
 
Miami – April 9, 2012 – Phyhealth Corporation (“Phyhealth”) (OTCQB: PYHH) today
announced that it has entered into a material agreement (the “Agreement”) with
Queste Capital, a Nevada corporation, for the purchase of a majority control of
Phyhealth, on April 2, 2012. The Agreement calls for the purchase of shares of
common stock equal to 95% of the then existing shares of common and preferred,
fully diluted, to be delivered to Queste Capital for $425,000. The transaction
is expected to be implemented within 45 days of the Agreement.
 
Queste Capital was established in 2010 and is an opportunity-based hospitality
and entertainment development Company. Queste Capital’s focus on its corporate
strategic objective starts with, what management believes, is a unique business
model. The business model is to opportunistically position itself in today’s
hospitality environment. This approach seeks to take advantage of low cost
unique and one-of-a-kind locations and low-cost construction.
 
Mr. Robert Trinka, CEO of Phyhealth, commented, “We are very impressed with
Queste Capital's management team and business model, and believe it represents
an attractive opportunity for our shareholders.  We believe the projects Queste
Capital is involved with have significant revenue and cash flow potential.”
 
Phyhealth anticipates that Queste Capital will change the name of the company
and will add new business lines to the Company's current activities. Additional
details of the transaction will be made available in the company’s EDGAR filings
with the Securities and Exchange Commission at www.sec.gov.
 
About Phyhealth Corporation
 
Phyhealth develops community health plan resources in partnership with
physicians. Phyhealth is com-mitted to preserving the physician-patient
relationship and to delivering high-quality affordable healthcare within its
selected communities. Phyhealth Plans, its management believes, are unique in
integrating all aspects of the delivery and financing of care, including
providing medical liability insur-ance protection through Physhield Insurance
Exchange, Phyhealth's exclusive risk retention group. Phyhealth also seizes
opportunities to develop healthcare delivery resources to serve communities,
including Phyhealth Sleep Care Centers. The Phyhealth model empowers physicians
and communities to proactively manage patient's health through prevention and
maintenance of chronic disorders. Phyhealth's businesses are designed to enhance
physician financial rewards by increasing practice reve-nues, reducing expenses
and restoring the economic value (equity) of their medical practices. Additional
information is available at: http://www.phyhealth.com.
 
 
1

--------------------------------------------------------------------------------

 
 
Forward-Looking Statements
 
This press release contains statements which may constitute "forward-looking
statements" within the meaning of the Securities Act of 1933 and the Securities
Exchange Act of 1934, as amended by the Private Securities Litigation Reform Act
of 1995. Those statements include statements regarding the intent, belief or
current expectations of Phyhealth Corporation and members of its management as
well as the assumptions on which such statements are based. Prospective
investors are cautioned that any such forward-looking statements are not
guarantees of future performance and involve risks and uncertainties, and that
actual results may differ materially from those contemplated by such
forward-looking statements. The company undertakes no obligation to update or
revise forward-looking state-ments to reflect changed assumptions, the
occurrence of unanticipated events or changes to future operating results.
 
# # #
 
2

--------------------------------------------------------------------------------

 